DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 4-5, 9-10 and 18 is/are obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 U.S.C. 103 are presented as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Burleigh (U.S. 4,734,184) in view of Jollez (U.S. Patent Pub. 2019/0117823), supported by Marett (U.S. Patent Pub. 2008/0149482) for claims 1 and 22 and Bomsztyk (U.S. 4,816,131) as evidence for claims 1 and 16.
Regarding claims 1-3, Burleigh teaches a single-use disposable potentiometric (Col. 13, line 20: the potentiometric function in operation) reference sensor ([Abstract] lines 1-2: solid-state electrode or micro-electrode sensor apparatus; line 5: which employs a disposable cartridge) comprising: 
an insulating base substrate (Fig. 9; Col. 8, lines 22-23: substrate 50 of polyvinyl-chloride; here PVC is insulating); 
a reference electrode (Fig. 9; Col. 9, lines 33-35: a silver wire 70 which constitutes a reference electrode) disposed on the insulating base substrate (Fig. 9: indicating the reference electrode 70 disposed on the substrate 50) wherein the reference electrode is a silver-silver chloride electrode (Col. 10, lines 66-67: the upper surface of the silver electrode 70 is coated with a thin film of silver chloride); 
an internal layer (Fig. 9; Col. 11, lines 10-11: the bottom hydratable layer 112) disposed on the reference electrode (Fig. 9: indicating the bottom hydratable layer 112 disposed on the reference electrode 70) wherein the internal layer is a salt layer that includes a polysaccharide (Col. 11, lines 20-24: a preferred and novel hygroscopic electrolyte for the hydratable layer is a dried residue remaining after solvent removal from an aqueous solution comprising hydratable polysaccharide) and a salt (for both claims 1 and 3: Col. 11, line 24: and an electrolyte such as KCl) having equi-mobility cations and anions (as evidenced by Marett, it teaches a reference electrode using silver/silver chloride element combined with a saturated solution of potassium chloride (KCl), and KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential, See [Abstract] lines 1-8; thus potassium chloride KCl is equitransferent, i.e., having equi-mobility cations and anions); and
a semipermeable cover membrane (Fig. 9; Col. 11, lines 32-33: the upper, water-and-gas permeable hydrophobic layer 114) disposed on the internal layer (Fig. 9: indicating the upper layer 114 disposed on bottom hydratable layer 112), wherein the semipermeable cover membrane has water vapor permeability (Col. 11, lines 32-33: the upper, water-and-gas permeable hydrophobic layer 114) and ion permeability (Col. 11, lines 33-34, 37-38: the water-and-gas permeable hydrophobic layer 114 made of polyvinylchloride; as evidenced by Bomsztyk, it teaches permeable membranes such as polymeric membranes formed from polyvinylchloride which are selectively permeable to hydrogen ions, See Col. 6, lines 23-27).

Burleigh does not explicitly disclose the salt layer and the polysaccharide is amorphous (claim 1) or the amorphous polysaccharide has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed (claim 2).
However, Jollez teaches the water-absorbing polysaccharide can be a glass-like polysaccharide, which are substantially amorphous polysaccharides ([0446] lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burleigh by substituting the hydratable polysaccharide with amorphous polysaccharides as taught by Jollez.  The suggestion for doing so would have been that amorphous polysaccharides are suitable materials for absorbing water to be used as hydratable, i.e., water-absorbing, material and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, the claimed amorphous properties of amorphous polysaccharide are deemed to be inherent to the amorphous polysaccharides, i.e., when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed.

Regarding claim 16, Burleigh teaches a multi-layer reagent matrix (Fig. 9; Col. 9, line 49: hydratable membranes 112 and 114) for making a potentiometric (Col. 13, line 20: the potentiometric function in operation) reference electrode (Fig. 9; Col. 9, lines 33-35: a silver wire 70 which constitutes a reference electrode) into a reference sensor ([Abstract] lines 1-2: solid-state electrode or micro-electrode sensor apparatus), the reagent matrix comprising:
an internal layer (Fig. 9; Col. 11, lines 10-11: the bottom hydratable layer 112) formed from a salt layer mixture containing a polysaccharide (Col. 11, lines 20-24: a preferred and novel hygroscopic electrolyte for the hydratable layer is a dried residue remaining after solvent removal from an aqueous solution comprising hydratable polysaccharide) and a salt (Col. 11, line 24: and an electrolyte such as KCl), the internal layer overlaying the potentiometric reference electrode (Fig. 9: indicating the bottom hydratable layer 112 overlaying the reference electrode 70); and
a semipermeable cover membrane (Fig. 9; Col. 11, lines 32-33: the upper, water-and-gas permeable hydrophobic layer 114) formed from a cover membrane solution (Col. 11, lines 36-38: a permeable hydrophobic membrane forming solution, preferably a solution of a polymer such as polyvinylchloride) disposed on the internal layer (Fig. 9: indicating the upper layer 114 disposed on bottom hydratable layer 112), the cover membrane solution containing a hydrophobic (Col. 11, line 36: a permeable hydrophobic membrane) polymer (Col. 11, lines 37-38: polyvinylchloride) wherein the hydrophobic polymer is water vapor and ion permeable (Col. 11, lines 33-34, 37-38: the water-and-gas permeable hydrophobic layer 114 made of polyvinylchloride; as evidenced by Bomsztyk, it teaches permeable membranes such as polymeric membranes formed from polyvinylchloride which are selectively permeable to hydrogen ions, See Col. 6, lines 23-27).

Burleigh does not explicitly disclose the salt layer and the polysaccharide is amorphous or the amorphous polysaccharide has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed.
However, Jollez teaches the water-absorbing polysaccharide can be a glass-like polysaccharide, which are substantially amorphous polysaccharides ([0446] lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burleigh by substituting the hydratable polysaccharide with amorphous polysaccharides as taught by Jollez.  The suggestion for doing so would have been that amorphous polysaccharides are suitable materials for absorbing water to be used as hydratable, i.e., water-absorbing, material and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, the claimed amorphous properties of amorphous polysaccharide are deemed to be inherent to the amorphous polysaccharides, i.e., when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed.

Regarding claim 19, Burleigh teaches at least a portion of the semipermeable cover membrane formed from the cover membrane solution is disposed directly on the internal layer (Fig. 9: indicating the upper water-and-gas permeable layer 114 disposed directly on the bottom hydratable layer 112).

Regarding claim 20, Burleigh teaches the internal layer formed from the amorphous salt layer mixture (Fig. 9: the bottom hydratable layer 112) contains a matrix of the amorphous polysaccharide (Col. 11, lines 20-24: a preferred and novel hygroscopic electrolyte for the hydratable layer is a dried residue remaining after solvent removal from an aqueous solution comprising hydratable polysaccharide) and the salt (Col. 11, line 24: and an electrolyte such as KCl).

Regarding claim 21, Burleigh teaches at least a portion of the semipermeable cover membrane is disposed directly on the internal layer (Fig. 9: indicating the upper water-and-gas permeable layer 114 disposed directly on the bottom hydratable layer 112).

Regarding claim 22, Burleigh teaches the internal layer (Fig. 9: the bottom hydratable layer 112) includes a matrix of the amorphous polysaccharide (Col. 11, lines 20-24: a preferred and novel hygroscopic electrolyte for the hydratable layer is a dried residue remaining after solvent removal from an aqueous solution comprising hydratable polysaccharide) and the salt (Col. 11, line 24: and an electrolyte such as KCl) having equi-mobility cations and anions (as evidenced by Marett, it teaches a reference electrode using silver/silver chloride element combined with a saturated solution of potassium chloride (KCl), and KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential, See [Abstract] lines 1-8; thus potassium chloride KCl is equitransferent, i.e., having equi-mobility cations and anions).
Claim(s) 6-8 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable by Burleigh in view of Vaddiraju (U.S. Patent Pub. 2018/0328877), and further in view of Jollez, supported by Marett as evidence for claims 6 and 24 and Bomsztyk as evidence for claim 6.
Regarding claims 6-8, Burleigh teaches a disposable, single-use, electrochemical sensor ([Abstract] lines 1-2: solid-state electrode or micro-electrode sensor apparatus; line 5: which employs a disposable cartridge; Col. 11, lines 47-49: the hydration process from a non-conductive dry state to an electrochemically conductive stabilized hydrated state) comprising: 
an insulating base substrate (Fig. 9; Col. 8, lines 22-23: substrate 50 of polyvinyl-chloride; here PVC is insulating) having a sensing surface (Fig. 9: the surface of the substrate 50 underneath the reference electrode 50 is deemed to be the sensing surface on which electrodes 70, 74 are disposed); 
a potentiometric (Col. 13, line 20: the potentiometric function in operation) working electrode formed on the sensing surface (Fig. 9: indicating the working electrode 74 formed on the sensing surface of the substrate 50); and 
a potentiometric (Col. 13, line 20: the potentiometric function in operation) reference electrode formed on the sensing surface (Col. 7, lines 33-35: a silver wire 70 which constitutes a reference electrode; Fig. 9: indicating the reference electrode 70 formed on the sensing surface of the substrate 50) wherein the reference electrode is a silver-silver chloride electrode (Col. 10, lines 66-67: the upper surface of the silver electrode 70 is coated with a thin film of silver chloride) having a multi-layer reference coating thereon comprising: 
an internal layer (Fig. 9; Col. 11, lines 10-11: the bottom hydratable layer 112) wherein the internal layer is a salt layer that includes a polysaccharide (Col. 11, lines 20-24: a preferred and novel hygroscopic electrolyte for the hydratable layer is a dried residue remaining after solvent removal from an aqueous solution comprising hydratable polysaccharide) and a salt (for both claims 6 and 8: Col. 11, line 24: and an electrolyte such as KCl) having equi-mobility cations and anions (as evidenced by Marett, it teaches a reference electrode using silver/silver chloride element combined with a saturated solution of potassium chloride (KCl), and KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential, See [Abstract] lines 1-8; thus potassium chloride KCl is equitransferent, i.e., having equi-mobility cations and anions); and
a semipermeable cover membrane (Fig. 9; Col. 11, lines 32-33: the upper, water-and-gas permeable hydrophobic layer 114) disposed on the internal layer (Fig. 9: indicating the upper layer 114 disposed on bottom hydratable layer 112), wherein the semipermeable cover membrane has water vapor permeability (Col. 11, lines 32-33: the upper, water-and-gas permeable hydrophobic layer 114) and ion permeability (Col. 11, lines 33-34, 37-38: the water-and-gas permeable hydrophobic layer 114 made of polyvinylchloride; as evidenced by Bomsztyk, it teaches permeable membranes such as polymeric membranes formed from polyvinylchloride which are selectively permeable to hydrogen ions, See Col. 6, lines 23-27).

Burleigh does not explicitly disclose wherein the working electrode has a species-specific reagent matrix disposed thereon wherein the species-specific reagent matrix has one or more layers selected for measuring a specific species in a liquid sample.
However, Vaddiraju teaches glucose sensors for monitoring blood glucose level ([0002] lines 5-6).  The analyte sensor includes an electrochemical sensing stack 50 over the working electrode 22 (Fig. 2; [0058] lines 1-3).  The electrochemical sensing stack 50 may include a plurality of layers ([0058] lines 3-4), including an analyte sensing layer, such as an enzyme layer, for example a glucose oxidase layer ([0058] lines 6-8).  The enzyme crosslinks and becomes immobilized during curing ([0071] lines 4-5).  Thus, Vaddiraju teaches the working electrode (Fig. 2: working electrode 22) has a species-specific reagent matrix (the enzyme layer made of crosslinked enzyme after curing) disposed thereon (Fig. 2: indicating the electrochemical sensing stack 50 disposed on the working electrode 22) wherein the species-specific reagent matrix has one or more layers selected for measuring a specific species in a liquid sample (the enzyme, glucose oxidase, in the analyte sensing layer is specifically measuring glucose in the blood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burleigh by incorporating a species-specific reagent matrix disposed on the working electrode for measuring the specific species as taught by Vaddiraju because the species-specific reagent inside the matrix disposed on the working electrode enables the sensor to function as its intended use for measuring the specific species, for example, the glucose oxidase matrix on the working electrode enables the sensor to be a glucose sensor for monitoring blood glucose level.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Burleigh does not explicitly disclose the salt layer and the polysaccharide is amorphous (claim 6) or the amorphous polysaccharide has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed (claim 7).
However, Jollez teaches the water-absorbing polysaccharide can be a glass-like polysaccharide, which are substantially amorphous polysaccharides ([0446] lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burleigh by substituting the hydratable polysaccharide with amorphous polysaccharides as taught by Jollez.  The suggestion for doing so would have been that amorphous polysaccharides are suitable materials for absorbing water to be used as hydratable, i.e., water-absorbing, material and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, the claimed amorphous properties of amorphous polysaccharide are deemed to be inherent to the amorphous polysaccharides, i.e., when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed.

Regarding claim 23, Burleigh teaches at least a portion of the semipermeable cover membrane is disposed directly on the internal layer (Fig. 9: indicating the upper water-and-gas permeable layer 114 disposed directly on the bottom hydratable layer 112).

Regarding claim 24, Burleigh teaches the internal layer (Fig. 9: the bottom hydratable layer 112) includes a matrix of the amorphous (as described in claim 6 as applied to here) polysaccharide (Col. 11, lines 20-24: a preferred and novel hygroscopic electrolyte for the hydratable layer is a dried residue remaining after solvent removal from an aqueous solution comprising hydratable polysaccharide) and the salt (Col. 11, line 24: and an electrolyte such as KCl) having equi-mobility cations and anions (as evidenced by Marett, it teaches a reference electrode using silver/silver chloride element combined with a saturated solution of potassium chloride (KCl), and KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential, See [Abstract] lines 1-8; thus potassium chloride KCl is equitransferent, i.e., having equi-mobility cations and anions).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Burleigh in view of Jollez, and further in view of Koyama (U.S. 4,615,983).
Regarding claim 17, Burleigh and Jollez disclose all limitations of claim 16 as applied to claim 16.
Burleigh and Jollez do not explicitly disclose the semipermeable cover membrane is made of cellulose acetate butyrate.
However, Koyama teaches an immunological measuring element (Col. 2, lines 9-10) comprising a sheet for reaction having a support, two antibody layer, and a diffusion rate controlling layer between two antibody layer (Fig. 1(a); Col. 2, lines 11-18).  The diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2).  Here, the diffusion rate controlling layer is deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may include, cellulose acetate or cellulose acetate butyrate (Col. 3, lines 3-5).  Thus, Koyama teaches a diffusion rate controlling layer (Fig. 1(a); Col. 2, line 66) is made of cellulose acetate or cellulose acetate butyrate which is hydrophobic (Col. 3, lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burleigh and Jollez by substituting the semipermeable cover membrane with the one made of cellulose acetate butyrate as taught by Koyama.  The suggestion for doing so would have been that both cellulose acetate and cellulose acetate butyrate are suitable materials for a diffusion rate controlling layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 16-18 has/have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795